NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROCHELLE STANLEY,                               No.    21-35236

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05532-MAT

 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                            Submitted April 14, 2022**
                               Seattle, Washington

Before: HAWKINS and FORREST, Circuit Judges, and RESTANI,*** Judge.

      Rochelle Stanley appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her applications for social security


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
income and disability insurance benefits. We have jurisdiction under 28 U.S.C. §

1291. We review the district court’s decision de novo. Terry v. Saul, 998 F.3d

1010, 1012 (9th Cir. 2021) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th

Cir. 2008). We review the administrative law judge’s (“ALJ”) decision for

substantial evidence. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing

Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). We

affirm.

      First, the ALJ did not err in her treatment of Stanley’s testimony. At prong

two of the credibility analysis, the ALJ’s negative credibility determination was

supported by “specific, clear, and convincing reasons” because Stanley’s

statements about the severity of her symptoms were inconsistent with the medical

and functional evidence in the record. See Ahern v. Saul, 988 F.3d 1111, 1116 (9th

Cir. 2021).

      Second, the ALJ did not err in weighing the physicians’ medical opinions.

An ALJ only needs to provide specific and legitimate reasons supported by

substantial evidence to reject a medical opinion that is inconsistent with other

record evidence. Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020). The ALJ

found Drs. Neims and Zolnikov’s opinions unpersuasive because they were not

supported by record evidence and were based on Stanley’s self-reported symptoms.

See Tommasetti, 533 F.3d at 1041. The ALJ’s treatment of Dr. Clifford’s opinion


                                          2
faithfully represented the overall opinion and was consistent with other record

evidence.

      Third, Patty Olive’s lay witness testimony was inconsistent with evidence

elsewhere in the record and thus the ALJ’s treatment of it was not reversible error.

See Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

      Fourth, substantial evidence supports the ALJ’s finding at Step Four that

Stanley’s past relevant work as a “cleaner/housecleaner” constituted substantial

gainful activity that does not exceed Stanley’s residual functional capacity. We

need not reach Stanley’s argument that the ALJ erred at Step Five. See 20 C.F.R. §

404.1520(a)(4) (“If we can find that you are disabled or not disabled at a step, we

make our determination or decision and we do not go on to the next step.”).

      Finally, considering the entire record, we find that Stanley’s post-hearing

evidence does not undermine the ALJ's determination. See id. § 404.970(a)(5);

Brewes v. Comm'r of Soc. Sec. Admin., 682 F.3d 1157, 1160 (9th Cir. 2012).

      AFFIRMED.




                                         3